DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  
Has "8." typed twice                                                                                                  
Says "neural network" when it should say "artificial neural network".  
Appropriate correction is required.

Claim 9 objected to because of the following informalities:  
Says "neural network" when it should say "artificial neural network".  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of  attached PTO-892) in view of Ferber (US-20170156593-A1), Takeshima (US-20200003858-A1), and Molina (US-20190344042-A1).

Regarding claim 1, Biswas discloses 
A system for predicting a heart rate from a photoplethysmogram (PPG), comprising: (Abstract) 
at least one processor; (paragraph 288 section B column right) 
a memory device including instructions that (It is well-known in the field of art that neural network computation is performed on a computational device that comprises a processor and an algorithm stored in a memory), 
when executed by the at least one processor, cause the system: (Abstract) 
input PPG data to an artificial neural network model trained to predict a heart rate using PPG data, wherein the artificial neural network model includes a first series of convolutional layers to identify a PPG signal in the PPG data (section 2 paragraph 3)
and a dense layer to decode the PPG frequency representations to heart rate predictions; (Abstract)
and provide the heart rate prediction. (Abstract)

Biswas does not disclose remove artifacts contained in the PPG data.
Ferber teaches a similar system including a system to remove artifacts contained in the PPG data (Ferber, Abstract)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the system of Biswas to remove artifacts contained in the PPG data as taught by Ferber for the purpose of cleaning the data and discarding the non-essential points. 

Biswas does not teach a fast Fourier transform (FFT) layer to convert the PPG signal to PPG frequency representations
Takeshima teaches a similar system including a fast Fourier transform (FFT) layer to convert the PPG signal to PPG frequency representations (Takeshima paragraph 77),
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the system of Biswas with a fast Fourier transform (FFT) layer to convert the PPG signal to PPG frequency representations as taught by Ferber for the purpose of converting the light signal data in to data that can be used for further heart rate predictions. 

Biswas does not teach receive a heart rate prediction output by the artificial neural network model, wherein the heart rate prediction represents the heart rate contained in the PPG data 
Molina teaches a similar system including a heart rate prediction output by the artificial neural network model, wherein the heart rate prediction represents the heart rate contained in the PPG data (Molina, Paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the system of Biswas with the function that the heart rate prediction represents the heart rate contained in the PPG data as taught by Molina, for the purpose of having the heart rate prediction that correlates to the PPG signal. 

Regarding claim 8, Biswas teaches the system in claim 1, wherein the neural network model further includes a second series of convolutional layers between the FFT layer and the dense layer to remove artifacts from a Fourier transform output by the FFT layer (Abstract).  

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas, Ferber and Takeshima as applied to claim 1 above, and further in view of Charith  (WO2017171637A1) and Chung (NPL “V” on page 1 of the attached PTO-892). 

Regarding claim 2, Biswas teaches the system in claim 1, wherein the memory device (It is well-known in the field of art that neural network computation is performed on a computational device that comprises a processor and an algorithm stored in a memory) 
further includes instructions that, when executed by the at least one processor, cause the system to preprocess the PPG data, wherein preprocessing includes (Page 4, column right, section 3, paragraph 1) 

Biswas does not disclose (i) calculating a derivative of the PPG signal to accentuate high frequency components in the PPG data.
Charith teaches a similar system including (i) calculating a derivative of the PPG signal to accentuate high frequency components in the PPG data (Charith page 15, line 13).

 Biswas does not teach (ii) clipping the PPG signal to remove outlier data included in the PPG data, and (iii) normalizing a PPG waveform of the PPG signal to a predetermined standard deviation 
Chung teaches a similar system including (ii) clipping the PPG signal to remove outlier data included in the PPG data, (Chung Section 2B) and (iii) normalizing a PPG waveform of the PPG signal to a predetermined standard deviation (Chung Section 2B).

It would have been obvious to modify Biswas, Ferber and Takeshima to calculate the derivative of the PPG signal, remove the outlier data and normalize the waveform to a predetermined standard deviation as taught by Charith and Chung. One would have been motivated to do so in order to covert the PPG data to a PPG Signal and remove any outliers. One would have reasonably expected as a result of the modification to have the PPG data preprocessed and ready to use.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of the attached PTO-892) in view of Ferber (US-20170156593-A1), Takeshima (US-20200003858-A1), and Molina (US-20190344042-A1) as applied to claim 1 above, and further in view of Aliamiri (US-20190133468-A1) and Chung (NPL “V” on page 1 the attached PTO-892). 

Regarding claim 3, Biswas does not disclose the system in claim 1, wherein the artificial neural network model is trained using categorical cross entropy to label the PPG data in a training dataset as a heart rate category and an Adam optimizer to update weights assigned to the PPG data.
Chung teaches a similar system including the artificial neural network model is trained using categorical cross entropy to label the PPG data in a training dataset as a heart rate category (Section 2C).
Aliamiri teaches a similar system including an Adam optimizer to update weights assigned to the PPG data (Aliamiri, paragraph 62).

It would have been obvious to modify Biswas to label the PPG data using cross entropy and an Adam optimizer to update the assigned weights as taught by Aliamiri and Chung in order to train the ANN. One would have reasonably expected as a result of the modification to have the PPG data that was gathered to be ready to use to train the ANN.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of attached PTO-892) in view of Ferber (US-20170156593-A1), Takeshima (US-20200003858-A1), and Molina (US-20190344042-A1) as applied to claim 1 above, and further in view of Bagha (NPL “W” on page 1 of attached PTO-892), Yeh (NPL “U” on page 2 of attached PTO-892), Tsipouras (NPL “V” on page 2 of attached PTO-892), Schäck (NPL “W” on page 2 of attached PTO-892) and Pulse Oximetry Basic Principles and Interpretation (NPL “X” on page 1 of attached PTO-892).  

Regarding claim 4, Biswas does not teach the system in claim 1, wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: identify a red light signal and an infrared light signal in the PPG data; subtract the red light signal from the infrared light signal to create a cancelled signal; input the infrared light signal to the to the artificial neural network model to create a first heart rate distribution for the infrared light signal; input the cancelled signal to the to the artificial neural network model to create a second heart rate distribution for the cancelled signal; combine the first and second heart rate distributions to form a combined heart rate distribution; multiply the combined heart rate distribution by a Gaussian function; and calculate an argmax of the combined heart rate distribution to produce the heart rate prediction.

Bugha teaches a similar system including wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: identify a red light signal and an infrared light signal in the PPG data (Bugha Abstract);
Pulse Oximetry Basic Principles and Interpretation discloses to subtract the red light signal from the infrared light signal to create a cancelled signal (Pulse Oximetry Basic Principles and Interpretation);
Yeh teaches a similar system to input the infrared light signal to the to the artificial neural network model to create a first heart rate distribution for the infrared light signal; input the cancelled signal to the to the artificial neural network model to create a second heart rate distribution for the cancelled signal;
Tsipouras teaches a similar system to combine the first and second heart rate distributions to form a combined heart rate distribution(Tsipouras section 4);
Schäck teaches a similar system to multiply the combined heart rate distribution by a Gaussian function (Schäck section e); and calculate an argmax of the combined heart rate distribution to produce the heart rate prediction (Schäck section e).

It would have been obvious to modify Biswas to identify a red light and infrared light signal, create a new signal by subtracting the red and infrared signal, create two heart rate distributions, combine the two heart rate distributions which is than multiplies by gaussian function and then the argmax is calculated as taught by Bugha, Yeh, Tsipouras, Schäck and Pulse Oximetry Basic Principles and Interpretation. One would have been motivated to do so because this will produce the heart rate prediction. One would have reasonably expected as a result of the modification to gather the raw PPG data from the red and infrared light and to convert it to the heart rate prediction.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of attached PTO-892) in view of Ferber (US-20170156593-A1), Takeshima (US-20200003858-A1), and Molina (US-20190344042-A1) as applied to claim 1 above, and further in view of Gulati (US-20160097716-A1).

Regarding claim 5, Biswas does not teach the system in claim 1, wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: generate a prior heart rate template by summing a series of sine waves that correspond to a fundamental frequency of a prior heart rate prediction and a harmonic of the prior heart rate prediction; and input the prior heart rate template to the artificial neural network model during training of the artificial neural network model.
Gulati teaches a similar system as the system in claim 1, wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: generate a prior heart rate template by summing a series of sine waves that correspond to a fundamental frequency of a prior heart rate prediction (paragraph 387) and a harmonic of the prior heart rate prediction; and input the prior heart rate template to the artificial neural network model during training of the artificial neural network model (paragraph 387).

It would have been obvious to modify Biswas to generate a prior heart rate template by summing a series of sine waves,  and a harmonic of the prior heart rate prediction as taught by Gulati. One would have been motivated to do so to train the ANN model. One would have reasonably expected as a result of the modification to have trained the ANN with the harmonic prior heart rate prediction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of attached PTO-892) in view of Ferber (US-20170156593-A1), Takeshima (US-20200003858-A1), Molina (US-20190344042-A1), and Gulati (US-20160097716-A1) as applied to claim above, and further in view of Bennet (GB-2563112-A).

Regarding claim 6, Biswas does not disclose the system in claim 5, wherein inputting the prior heart rate prediction to the artificial neural network model during training further comprises: calculating a Fourier transform of the prior heart rate prediction; concatenating the Fourier transform of the prior heart rate prediction to a Fourier transform output by the FFT layer to form a concatenated Fourier transform; and providing the concatenated Fourier transform to the dense layer of the artificial neural network model.
Bennet teaches a similar system as the system in claim 5, wherein inputting the prior heart rate prediction to the artificial neural network model during training further comprises (page 2, line 8): calculating a Fourier transform of the prior heart rate prediction (page 10, line 4) ; concatenating the Fourier transform of the prior heart rate prediction to a Fourier transform output by the FFT layer to form a concatenated Fourier transform (page 3, line 10); and providing the concatenated Fourier transform to the dense layer of the artificial neural network model.

  It would have been obvious to modify Biswas to calculate the Fournier transform, form a concatenated Fourier transform and provide this transform to the dense layer as taught by Bennet. One would have been motivated to do so to convert the signal to a frequency. One would have reasonably expected as a result of the modification to train the ANN using the heart rate frequency.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of attached PTO-892) in view of Ferber (US-20170156593-A1), Takeshima (US-20200003858-A1), and Molina (US-20190344042-A1) as applied to claim 1 above, and further in view of Huang(CN-107979554-B).

Regarding claim 7, Biswas does not disclose the system in claim 1, wherein the first series of convolutional layers comprises three convolutional layers.  
Huang teaches the system in claim 1, wherein the first series of convolutional layers comprises three convolutional layers.  

It would have been obvious to modify Biswas to have 3 layers of convolutional layers as taught by Huang. One would have been motivated to do so because convolutional layers are the core building blocks for the neural network. The number of layers one will have depends on their focus (training time or accuracy). One would have reasonably expected as a result of the modification to increase the accuracy of the Biswas neural network.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of attached PTO-892) in view of Ferber (US-20170156593-A1), Takeshima (US-20200003858-A1), and Molina (US-20190344042-A1) as applied to claim 1 above, and further in view of Hassan (NPL “U” on page 3 of attached PTO-892).

Regarding claim 9, Biswas does not teach, the system in claim 1, wherein an output layer of the neural network model is a SoftMax layer that has an output neuron for each heart rate value .  
Hassan teaches a similar system as the system in claim 1, wherein an output layer of the neural network model is a SoftMax layer that has an output neuron for each heart rate value (abstract).  

It would have been obvious to modify Biswas to have a SoftMax output layer as taught by Hassan. One would have been motivated to do so because a SoftMax layer is used to calculate the probability for every class and a SoftMax layer must have an output node (or neuron) for each output value (in this case each heartrate value). One would have reasonably expected as a result of the modification to have a prediction of each heart rate value.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of attached PTO-892) in view of Ferber (US-20170156593-A1), Takeshima (US-20200003858-A1), and Molina (US-20190344042-A1) as applied to claim 1 above, and further in view of Muehlsteff(US-20140275832-A1).
Regarding claim 10, Biswas does not disclose the system in claim 1, wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: obtain a previous heart rate prediction output by the artificial neural network model; and compare the previous heart rate prediction to a current heart rate prediction output by the artificial neural network model to determine whether the current heart rate prediction is within a quality threshold of the previous heart rate prediction.  
Muehlsteff teaches a similar system as the system in claim 1, wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: obtain a previous heart rate prediction output by the artificial neural network model (paragraph 46); and compare the previous heart rate prediction to a current heart rate prediction output by the artificial neural network model to determine whether the current heart rate prediction is within a quality threshold of the previous heart rate prediction (paragraph 8).  

It would have been obvious to modify Biswas to get a heart rate prediction output and compare the prediction to a current heartrate prediction to determine if the heart rate is within a quality threshold by using the analysis unit as taught by Muehlsteff. One would have been motivated to do so to determine if the heart rate output is within the threshold. One would have reasonably expected as a result of the modification to be able to compare the previous heartrate with the current heart rate and analysis the heart rate.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of attached PTO-892) in view of Ferber (US-20170156593-A1), Takeshima (US-20200003858-A1), Molina (US-20190344042-A1), and Muehlsteff (US-20140275832-A1) as applied to claim 1 and 10 above, and further in view of Schäck (NPL “V” on page 2 of attached PTO-892).

Regarding claim 11, Biswas teaches the system in claim 10, wherein the previous heart rate prediction is compared to the current heart rate prediction by (Biswas 46): 
Biswas does not teach generating a heart rate distribution, wherein the current heart rate prediction is multiplied by a Gaussian function that has a mean value that is equal to the previous heart rate prediction; and calculating an argmax of the heart rate distribution to produce the heart rate prediction.
 Schäck teaches generating a heart rate distribution, wherein the current heart rate prediction is multiplied by a Gaussian function that has a mean value that is equal to the previous heart rate prediction(Schäck section e); and calculating an argmax of the heart rate distribution to produce the heart rate prediction (Schäck section e).

It would have been obvious to modify Biswas and Hassan to generate a heartrate distribution and calculate the argmax of the heartrate distribution as taught by Schäck. One would have been motivated to do so because this will produce the heart rate prediction. One would have reasonably expected as a result of the modification to find the heart rate prediction using the current heart rate prediction.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of attached PTO-892) in view of Ferber (US-20170156593-A1), Takeshima (US-20200003858-A1), and Molina (US-20190344042-A1) as applied to claim 1 above, and further in view of Srinivasan (NPL “V” on page 3 of attached PTO-892) and Schäck (NPL “V” on page 2 of attached PTO-892).

Regarding claim 12, Biswas does not disclose the system in claim 1, wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: determine that a previous heart rate prediction output by the artificial neural network model is unavailable ; generate a heart rate distribution by multiplying a current heart rate prediction by an identity vector; and calculating an argmax of the heart rate distribution to produce the heart rate prediction.
Srinivasan teaches a similar system as the system in claim 1, wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: determine that a previous heart rate prediction output by the artificial neural network model is unavailable (Srinivasan section GLM) ; generate a heart rate distribution by multiplying a current heart rate prediction by an identity vector(Srinivasan section GLM);
Srinivasan does not teach calculating an argmax of the heart rate distribution to produce the heart rate prediction.
Schäck teaches calculating an argmax of the heart rate distribution to produce the heart rate prediction (Schäck section e).

It would have been obvious to modify Biswas to determine if the previous heart rate output was unavailable by separating the available vs unavailable outputs as false positives/negatives, generate the heart rate distribution by multiplying the ECG segments by an identity vector, and calculating the argmax of the heart rate as taught by Srinivasan and Schäck. One would have been motivated to do so to produce the heart rate prediction. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of attached PTO-892) in view of Ferber (US-20170156593-A1), Takeshima (US-20200003858-A1), and Molina (US-20190344042-A1) as applied to claim 1 above, and further in view of Xiao (NPL “W” on page 3 of attached PTO-892).
Regarding claim 13, Biswas does not teach the system in claim 1, wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: evaluate the heart rate prediction based on previous heart rate predictions output by the artificial neural network model to determine a probability that the heart rate prediction is accurate; and discard the heart rate prediction when the probability is low that the heart rate prediction is accurate.
Xiao teaches a similar system as the system in claim 1, wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: evaluate the heart rate prediction based on previous heart rate predictions output by the artificial neural network model to determine a probability that the heart rate prediction is accurate(Xiao section 3b); and discard the heart rate prediction when the probability is low that the heart rate prediction is accurate (Xiao Section IV).

It would have been obvious to modify Biswas to evaluate the heart rate to determine accuracy and discard the data when the accuracy is low by finding the errors and filtering the data by a small range as taught by Xiao. One would have been motivated to do so to get only the most accurate heart rate prediction data. 

 Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maani (US-9867575-B2) in view of Biswas (NPL “U” on page 1 of  attached PTO-892), Molina (US-20190344042-A1) and Takeshima (US-20200003858-A1).

Regarding claim 14, Maani teaches a computer implemented method for obtaining heart rate predictions from photoplethysmograms, comprising: receiving photoplethysmogram (PPG) data from a device that includes a pulse oximeter sensor (paragraph 22);
Maani does not teach inputting the PPG data to an artificial neural network model trained to predict a heart rate, wherein the artificial neural network model includes (i) a first series of convolutional layers to identify a PPG signal in the PPG data and remove artifacts contained in the PPG data, (ii) a fast Fourier transform (FFT) layer to convert the PPG signal to PPG frequency representations, and (iii) a dense layer to decode the PPG frequency representations to heart rate predictions; receiving a heart rate prediction output by the artificial neural network model, wherein the heart rate prediction represents the heart rate contained in the PPG data; and 334392-005.NP storing the heart rate prediction in a storage medium to make the heart rate prediction available in response to a request 
Takeshima teaches: (i) a first series of convolutional layers to identify a PPG signal in the PPG data and remove artifacts contained in the PPG data (Takeshima Paragraph 77), 
It would have been obvious to modify Maani to add in a first series of convolutional layers to identify a PPG signal in the PPG data and remove artifacts contained in the PPG data as taught by Takeshima for the purpose of cleaning the data and discarding the non-essential points. 

Takeshima does not teach (ii) a fast Fourier transform (FFT) layer to convert the PPG signal to PPG frequency representations, receiving a heart rate prediction output by the artificial neural network model, wherein the heart rate prediction represents the heart rate contained in the PPG data; and (iii) a dense layer to decode the PPG frequency representations to heart rate predictions 
and 334392-005.NP storing the heart rate prediction in a storage medium to make the heart rate prediction available in response to a request.
Biswas teaches inputting the PPG data to an artificial neural network model trained to predict a heart rate, wherein the artificial neural network model includes (Biswas section 2 paragraph 3) 
(ii) a fast Fourier transform (FFT) layer to convert the PPG signal to PPG frequency representations (Biswas Abstract),
receiving a heart rate prediction output by the artificial neural network model, wherein the heart rate prediction represents the heart rate contained in the PPG data(Biswas abstract);
Biswas does not teach  (iii) a dense layer to decode the PPG frequency representations to heart rate predictions and 334392-005.NP
It would be obvious to modify Maani to input the PPG data to an artificial neural network model trained to predict heart rate, a fast Fourier transform (FFT) layer to convert the PPG signal to PPG frequency representations, a dense layer to decode the PPG frequency representations to heart rate predictions and receiving a heart rate prediction output by the artificial neural network model, wherein the heart rate prediction represents the heart rate contained in the PPG data as taught by Biswas. One would have been motivated to do so to convert the signal to a frequency, to decode the frequency and train the artificial neural network. One would have reasonably expected as a result of the modification to have the data from the PPG ready to be inputted to train the artificial neural network.
Molina teaches and (iii) a dense layer to decode the PPG frequency representations to heart rate predictions (Molina paragraph 24);
Molina does not teach storing the heart rate prediction in a storage medium to make the heart rate prediction available in response to a request.
It is well-known in the field of art that neural network computation is performed on a computational device that comprises a processor and an algorithm stored in a memory
and 334392-005.NPstoring the heart rate prediction in a storage medium to make the heart rate prediction available in response to a request. 
It would be obvious to modify Maani to add in a dense layer to decode the PPG frequency representations to heart rate predictions as taught by Molina, for the purpose of having the heart rate prediction that correlates to the PPG signal. 


 	Regarding claim 15, Biswas teaches the computer implemented method in claim 14, further comprising preprocessing the PPG data received from the device prior to inputting the PPG data to the artificial neural network (Paragraph 285, right column, paragraph 1).
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maani (US-9867575-B2), Biswas (NPL “U” on page 1 of  attached PTO-892) and Molina (US-20190344042-A1) as applied to claim 14 and 15 above, and further in view of Tadic (NPL “X” on page 3 of  attached PTO-892).
Regarding claim 16, Maani does not teach the computer implemented method in claim 14, further comprising comparing a previous heart rate prediction to a current heart rate prediction to determine whether the current heart rate prediction is within a quality threshold of the previous heart rate prediction.
Tadic teaches the computer implemented method in claim 14, further comprising comparing a previous heart rate prediction to a current heart rate prediction to determine whether the current heart rate prediction is within a quality threshold of the previous heart rate prediction (section 6).

It would have been obvious to modify Biswas, Maani and Molina to compare a previous heart rate to a current heart rate by using a predetermined quality threshold number as taught by Tadic. One would have been motivated to do so to make sure the heart rate predictions are of high quality. One would have reasonably expected as a result of the modification to be left with only good quality heart rate predictions.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maani (US-9867575-B2), Biswas (NPL “U” on page 1 of  attached PTO-892) and Molina (US-20190344042-A1) as applied to claim 14 and 15 above, and further in view of Miah (NPL “U” on page 4 of  attached PTO-892).
Regarding claim 17, Maani does not teach the computer implemented method in claim 14, further comprising sending the heart rate prediction over a network to another device in response to a request for the heart rate prediction.
Miah teaches the computer implemented method in claim 14, further comprising sending the heart rate prediction over a network to another device in response to a request for the heart rate prediction(section II).
It would have been obvious to modify Biswas, Maani and Molina to add in a method that will send the heart rate prediction over a network to another device as taught by Miah. One would have been motivated to do so to have the heart rate data is available on other devices. One would have reasonably expected as a result of the modification to have access to the predicted heart rate when requested.

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of  attached PTO-892) in view of Takeshima (US-20200003858-A1), and Molina (US-20190344042-A1).

Regarding claim 18 Biswas teaches a non-transitory machine readable storage medium including instructions embodied thereon, wherein the instructions, when executed by at least one processor: obtain a photoplethysmogram (PPG) dataset for training an artificial neural network model to predict a heart rate (section 2 paragraph 3); preprocess the PPG dataset to form a training PPG dataset; train the artificial neural network model using the training PPG dataset (Biswas Page 285, paragraph 1), wherein the artificial neural network model includes (ii) a fast Fourier transform (FFT) layer to convert the PPG signal to PPG frequency representations (Biswas Abstract), and deploy the artificial neural network model to a production environment to predict heart rates (Biswas abstract).  
Biswas does not teach (i) a first series of convolutional layers to identify a PPG signal in the PPG data and remove artifacts contained in the PPG data (paragraph 77), and (iii) a dense layer to decode the PPG frequency representations to heart rate predictions (Molina paragraph 24);
Takeshima teaches (i) a first series of convolutional layers to identify a PPG signal in the PPG data and remove artifacts contained in the PPG data (Takeshima paragraph 77),
Takeshima does not teach and (iii) a dense layer to decode the PPG frequency representations to heart rate predictions
It would have been obvious to modify Biswas to add in a first series of convolutional layers to identify a PPG signal in the PPG data and remove artifacts contained in the PPG data as taught by Takeshima for the purpose of cleaning the data and discarding the non-essential points. 

Molina teaches and (iii) a dense layer to decode the PPG frequency representations to heart rate predictions (Molina paragraph 24);
It would be obvious to modify Biswas to add in a dense layer to decode the PPG frequency representations to heart rate predictions as taught by Molina, for the purpose of having the heart rate prediction that correlates to the PPG signal. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of  attached PTO-892), Takeshima (US-20200003858-A1), and Molina (US-20190344042-A1) as applied to claim 18 above, and further in view of Bennet  (GB-2563112-A) and Rueda (NPL “X” on page 2 of attached PTO-892).
Regarding claim 19, Bennet  teaches the non-transitory machine readable storage medium in claim 18, further comprising instructions, that when executed by the at least one processor: calculate a Fourier transform of a prior heart rate prediction (Bennet  page 10 line 6); concatenate the Fourier transform of the prior heart rate prediction to a Fourier transform output by the FFT layer of the artificial neural network model to form a concatenated Fourier transform (Bennet  page 3 line 5); 
Bennet does not teach and provide the concatenated Fourier transform to the dense layer of the artificial neural network model.
Rueda teaches and provide the concatenated Fourier transform to the dense layer of the artificial neural network model (Rueda section 4).

It would have been obvious to modify Biswas, Takeshima and Molina to calculate the Fourier transform, form a concatenated Fourier transform and provide this transform to the dense layer as taught by Bennet  and Rueda. One would have been motivated to do so to convert the signal to a frequency. One would have reasonably expected as a result of the modification to use this predicated heart rate as training data for the ANN.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas (NPL “U” on page 1 of  attached PTO-892), Takeshima (US-20200003858-A1), and Molina (US-20190344042-A1) as applied to claim 18 above, and further in view of Chung (NPL “V” on page 1 of the attached PTO-892) and Aliamiri (US-20190133468-A1).
Regarding claim 20, Biswas does not disclose the non-transitory machine readable storage medium in claim 18, wherein the instructions, when executed by at least one processor, further train the artificial neural network model using (i) categorical cross entropy to label the PPG dataset as a heart rate category and (ii) an Adam optimizer to update weights assigned to the PPG data.
Chung teaches the non-transitory machine readable storage medium in claim 18, wherein the instructions, when executed by at least one processor, further train the artificial neural network model using (i) categorical cross entropy to label the PPG dataset as a heart rate category (section 2c) 
Chung does not teach and (ii) an Adam optimizer to update weights assigned to the PPG data.
Aliamiri teaches and (ii) an Adam optimizer to update weights assigned to the PPG data (Aliamiri paragraph 62).

It would have been obvious to modify Biswas, Takeshima and Molin to label the PPG data using cross entropy and an Adam optimizer to update the assigned weights as taught by Chung and Aliamiri because XXX. One would have been motivated to do so to get have the PPG data that was gathered to be ready to use in order to train the ANN.







 

		





				Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for similar PPG devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IKRA F CHAUDHRY whose telephone number is (571)272-5696. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 5712705528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IKRA F CHAUDHRY/               Examiner, Art Unit 4165                                                                                                                                                                                         /SALLY HADEN/Primary Examiner, Art Unit 3732